ORDER
Plaintiffs in the case appeal a district court’s order dismissing claims that a Cali*1046fornia law violates the Bill of Attainder Clause, U.S. Const, art. I, § 10, cl. 1 (the “bill of attainder claim”), and the Equal Protection Clause, U.S. Const, amend. XIV, § 1 (the “equal protection claim”). We conclude that the district court correctly dismissed the bill of attainder claim, but erroneously dismissed the equal protection claim. We therefore AFFIRM in part and REVERSE in part, and REMAND the case to the district court for further proceedings with respect to the equal protection claim only. A written opinion giving the court’s reasoning will follow in due course.
The time for filing any petition for rehearing or petition for rehearing en banc shall be extended and shall not begin to run until the court has filed its written opinion giving its reasoning.